Title: John Adams to Thomas Jefferson, 21 February 1820
From: Adams, John
To: Jefferson, Thomas


					
						dear Sir,
						
							Montezillo
							Febuary 21st 1820—
						
					
					Was you ever acquainted with Dugald Stuart—before I left France I received a letter from Benjamin Vaughn Esqre in London—Introducing, and recommending in strong terms two gentlemen from Scotland, one by the name of Dugald Stuart and the other Lord —— whose name and title I forget—as young gentlemen of great talents and attainments sufficient to diminish our American prejudices against Scotland—I received the Letter, but never saw the gentlemen—from which I conjectured that they did not reach Paris, till after I went away and that you probably had the satisfaction to enjoy their Company—I regret very much that I missed his Visit—Can you tell me anything of his present State—I am informed that he is dying at top like Sir Isaac Newton, and Dr Swift—I have a prejudice against what they call metaphysicks because they pretend to fathom deeper than the human line extends—I know not very well what the ta metaphusica of Aristotle means, but I can form some idea of Investigations into the human mind, and I think Dugald in his Elements of the Philosophy of the human Mind, has searched deeper, and reasoned more correctly than Aristotle, Des Cartes, Locke Berkeley Hume Condillac and even Reid—I would therefore propose this problem or Theorem for your consideration—whether it would not be adviseable to institute in the Universities—Professorships of the Philosophy of the human Understanding—whose object should be to ascertain the Limits of human knowledge already acquired—If I was worth as much money as some of the shop Boys, I left in Boston—I would give fifty thousand dollars to establish such a professorship—though I suppose you will have doubts of the propriety of setting any limits, or thinking of any limits of human Wisdom Power, or human Wisdom, and human Virtue—
					I wish the Missouri question may not sett two narrow limits to the Power and Respectability of the United States—yet I hope some good natured way or other will be found out to untie this very intricate knot.—
					
						and am dear Sir, as ever your friend—
						
							John Adams
						
					
				